Title: Wilson Cary Nicholas to Thomas Jefferson, 20 September 1819
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


					
						
							My Dear Sir
							
								Warren
								Sept. 20. 1819
							
						
						I return the bond executed by me. you may rely with the most absolute certainty upon me to prevent your having to advance any thing. I will take care to pay the interest which being done regularly I understand the principal will not be demanded but at the periods that the money will be due for my property. It is to me the most afflicting thing of my life, that I shou’d have involved you above all others, in such a business. I cannot allow you to be put to any further trouble or inconvenience. I have intended for some time to write you to express my warm acknowledgements for  your last letter but I feel such anguish when I reflect how little I am entitled to so much kindness from you, that I have not had the heart to address you
						
							I am Dear Sir most sincerely yours
							
								W. C. Nicholas
							
						
					
					
						I thought I had mentioned to you that my friend Mr Joseph Marx had a power of attorney from me to execute notes or bonds to the Bank U.S. in my behalf. His signature as my attorney wou’d have been as good as mine & have saved you the trouble of sending here.
					
				